DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species A (Figures 6, 7, 10, 11, and 14) and Species C (Figures 2-4, 6, 7, 10, and 11), is acknowledged.  Election was made with traverse in the reply filed December 15, 2021.  Applicant failed to withdraw a claim Examiner determined is drawn to a non-elected species (Species D) based on Applicant’s disclosure.  Therefore, claim 8 have been withdrawn for being drawn to a non-elected species.
Applicant’s traversal is on the grounds that all inventions could be examined without a serious burden.  This is found not persuasive because the entire application contains a number of species that are patentably distinct from one another and including divergent subject matter that separates the species.  Such recognized divergent subject matter separating the species is a burden to examination.
The requirement is still deemed proper and is therefore made FINAL.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 9-20, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2014/0063438 Cater et al.
To claim 1, Cater discloses a goggle (300”) (see at least Figures 16-18, 24, and 25; paras. 0162-0166) comprising:
a movable unitary lens (302”) having an interior surface (annotated Figures 24-25, see below);
a chassis (306), comprising:
	a body defining a central opening (see Figures 17-18) wherein the body is configured to be worn on a wearer's face (see Figures 16-18; para. 0155); and
	a barrier integrally formed with the body (annotated Figures 24-25; para. 0137), the barrier having an exterior surface configured to contact the interior surface of the lens along a perimeter of the lens so as to form a seal with the lens (see especially Figure 24; paras. 0015, 0168).


    PNG
    media_image1.png
    913
    758
    media_image1.png
    Greyscale

To claim 2, Cater further discloses a goggle wherein the barrier comprises a blade connected to and extending from an inner edge of the body proximal to the annotated Figures 24-25).

To claim 9, Cater further discloses a goggle wherein the barrier contains a tip that is rounded (annotated Figures 24-25).

To claim 10, Cater further discloses a goggle wherein the chassis comprises a chassis material, and further comprising a frame connected to the chassis, the frame comprising a frame material that is more rigid than the chassis material (paras. 0136-0137).

To claim 11, Cater further discloses a goggle wherein the chassis is overmolded onto the frame (para. 0184).

To claim 12, Cater further discloses a goggle wherein the lens is fully removable from the frame (para. 0040).

To claim 13, Cater further discloses a goggle further comprising a frame (304) connected to the chassis (see Figures 16-18; paras. 0154-0155), and a locking assembly configured to secure the lens to the frame (para. 0038).

To claim 14, Cater further discloses a goggle wherein the locking assembly is the frame, and wherein the lens is secured to the frame by an interference fit (paras. 0134, 0155).

To claim 15, Examiner respectfully notes that the limitation “wherein the barrier is compressed by the lens” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As Cater discloses the structure of goggle as claimed, there would be a reasonable expectation for the goggle of Cater to perform such function.

To claim 16, Examiner respectfully notes that the limitation “wherein the chassis supports the lens” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As Cater discloses the structure of goggle as claimed, there would be a reasonable expectation for the goggle of Cater to perform such function.

To claim 17, Cater discloses a goggle (300”) (see Figures 16-18, 24, and 25; paras. 0162-0166), comprising:
a frame (304) comprising a frame material (para. 0137);
a movable unitary lens (302”) having an interior surface and an exterior surface (annotated Figures 24-25);
a chassis (306) comprising a chassis material that is less rigid than the frame material (paras. 0136-0137), the chassis comprising:
see Figures 17-18), wherein the body is configured to be worn on a face of a wearer (see Figures 16-18; para. 0155), and
	a barrier integrally formed with the body (annotated Figures 24-25; para. 0137), the barrier comprising a blade having an exterior surface that contacts the interior surface of the lens so as to form a seal with the lens (see especially Figure 24; paras. 0015, 0168).
Examiner respectfully notes that the limitation “so as to form a seal with the lens” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As Cater discloses the structure of goggle as claimed, there would be a reasonable expectation for the goggle of Cater to perform such function.

To claim 18, Cater further discloses a goggle further comprising a locking assembly configured to secure the movable unitary lens to the frame (para. 0038).

To claim 19, Cater further discloses a goggle wherein the blade is arranged between the lens and the body of the chassis (annotated Figures 24-25).

To claim 20, Cater further discloses a goggle wherein the chassis is overmolded onto the frame (para. 0184).

To claim 24, Cater further discloses a goggle wherein wherein the barrier extends along a perimeter of the lens (see Figures 16-18 and annotated Figures 24-25).

To claim 25, Cater further discloses a goggle wherein the barrier extends along the entire perimeter of the lens (see Figures 16-18 and annotated Figures 24-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cater (as applied to claim 1, above).
To claim 3, Cater further discloses a goggle wherein the blade extends from an exterior facing side of the body of the chassis at an angle relative to a vertical axis of the goggle (annotated Figures 24-25).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the blade comprising a flexible and resilient material (para. 0137) would be capable of being manually manipulated into a configuration wherein the angle is in a range from approximately 15 degrees to approximately 45 degrees (Examiner respectfully notes that claim 3 does not recite, for example, that the angle is in a range from approximately 15 degrees to approximately 45 degrees when the blade is in a rest state or an unloaded state).

To claim 4, Cater further discloses a goggle wherein the blade comprises a small thickness (annotated Figures 24-25).
Cater does not expressly disclose the blade having a thickness of 0.5 mm to 1 mm as measured from the exterior surface of the blade to an interior surface of the blade.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the blade to have a thickness of 0.5 mm to 1 mm as a matter of routine optimization.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Claims 5, 6, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cater (as applied to claim 1, above) in view of USPN 7,797,765 Musal et al.
To claims 5 and 6, Cater discloses a goggle wherein the chassis comprises a flexible and resilient material (para. 0137).
Cater does not expressly disclose that the flexible and resilient material of the chassis is a thermoplastic polyurethane elastomer.
However, Musal teaches a goggle (10) comprising a chassis comprising a thermoplastic polyurethane elastomer material (col. 3, lines 20-31).
Cater and Musal teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the goggle of Cater so that the chassis comprises a thermoplastic polyurethane elastomer material as taught by Musal because Musal teaches that this configuration is known in the art as a suitable material for a goggle chassis (col. 3, lines 20-31).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice (see MPEP 2144.07).

To claims 22 and 23, Cater discloses a goggle wherein the chassis comprises a flexible and resilient material (para. 0137).
Cater does not expressly disclose that the flexible and resilient material of the chassis is a thermoplastic polyurethane elastomer.
10) comprising a chassis comprising a thermoplastic polyurethane elastomer material (col. 3, lines 20-31).
Cater and Musal teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the goggle of Cater so that the chassis comprises a thermoplastic polyurethane elastomer material as taught by Musal because Musal teaches that this configuration is known in the art as a suitable material for a goggle chassis (col. 3, lines 20-31).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice (see MPEP 2144.07).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cater (as applied to claim 1, above) in view of US Pub No. 2017/0203159 Schuwerk.
To claim 7, Cater discloses a goggle wherein the chassis comprises a flexible and resilient material (para. 0137).
Cater does not expressly disclose that the flexible and resilient material of the chassis has a Shore A hardness range of approximately 70 to approximately 100.
However, Schuwerk teaches a goggle wherein the chassis (3) comprises a material having a Shore A hardness range of approximately 70 to approximately 100 (para. 0070).
Cater and Schuwerk teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the see MPEP 2144.05).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cater (as applied to claim 17, above) in view of USPN 5,455,639 Magdelaine et al.
To claim 21, Cater discloses a goggle as recited above in claim 17.
Cater does not expressly disclose a goggle wherein the lens comprises two or more layers.
However, Magdelaine teaches a goggle comprising a lens (18) wherein the lens comprises two or more layers (col. 2, line 63 – col. 3, line 12).
Cater and Magdelaine teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lens of Cater to include two or more layers as taught by Magdelaine because Magdelaine teaches that this configuration is known in the art and can improve resistance to abrasion and scratching, col. 2, line 63 – col. 3, line 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732